 

Exhibit 10.1

 

ITEM 5: AMENDMENT OF THE 2003 KEY ASSOCIATE STOCK PLAN

 

Bank of America currently maintains the Bank of America Corporation 2003 Key
Associate Stock Plan, as amended and restated effective April 1, 2004, and as
subsequently amended effective April 26, 2006 and December 5, 2008, which Bank
of America refers to as the Stock Plan. Under this plan, Bank of America has
reserved a number of shares of its common stock for issuance to key associates
in the form of stock options, stock appreciation rights (SARs), restricted stock
shares and restricted stock units. The Stock Plan’s term is currently scheduled
to expire on December 31, 2013.

 

The Stock Plan serves a critical role in our pay-for-performance compensation
program. Equity awards are the simplest, most direct way to align associate
interests with those of stockholders. Because the shares available for equity
awards are limited, in order to balance compensation principles with stockholder
interests in limiting dilution, we generally limit equity awards to more senior
positions (as opposed to broad-based awards). As a general rule, the more senior
or highly compensated the position, the larger the portion of the total
incentive opportunity that is provided in equity. For example, for certain
senior positions the equity incentive component has comprised up to 50% of total
compensation, and more than 50% for executive officers.

 

A core objective of our equity awards under the Stock Plan is to focus key
associates on sustainable results and to adjust pay delivered to reflect results
ultimately achieved. In recent years we have emphasized grants of restricted
stock and restricted stock units and moved away from granting stock options in
order to strengthen pay alignment with sustained performance. Restricted stock
and restricted stock units provide an effective mechanism to adjust pay
delivered to reflect post-grant performance, both upwards and downwards. In
addition, restricted stock and restricted stock units provide meaningful value
consideration to strengthen performance linkage and governance objectives of the
clawback provisions discussed below.

 

We continue to look for ways to improve our compensation programs to ensure they
provide market-competitive rewards realized over time that appropriately reflect
the time horizon of the risks taken and encourage proper conduct. Beginning with
performance year 2009, all equity awards include a “detrimental conduct
clawback” under which awards may be canceled if the associate engages in certain
detrimental conduct, including violation of policies, gross negligence in
performance of duties, unethical conduct and certain other types of serious
misconduct in

 

59



--------------------------------------------------------------------------------

the performance of duties. Equity awards beginning with performance year 2009
for key risk-takers also include a “performance-based clawback” that subjects
awards to potential cancellation if we do not remain profitable over the vesting
period. We believe these award features make us an industry leader in
responsible equity design and are consistent with emerging best practices from
organizations like the U.S. Federal Reserve, the U.K. Financial Services
Authority and the G20 Financial Stability Forum.

 

In order to provide a sufficient pool of equity for Bank of America to operate
this compensation program, Bank of America intends to adopt, subject to
stockholder approval, an amendment to the current Stock Plan to add 500 million
shares of Bank of America common stock to the pool of shares available for
awards. Bank of America refers to the Stock Plan as modified by this amendment
as the Amended Stock Plan. The Amended Stock Plan is substantially identical in
design to the current Stock Plan, other than the proposed increase to the share
pool. The Amended Stock Plan extends the Stock Plan’s term by two years, from
December 31, 2013 to December 31, 2015.

 

Plan Features and Grant Practices That Protect Stockholder Interests

 

The Amended Stock Plan and Bank of America’s grant practices include a number of
features intended to protect the interests of stockholders:

 

  •  

The Compensation and Benefits Committee regularly reviews the dilutive impact of
Bank of America’s stock program, including by monitoring its “overhang” relative
to its primary competitor group of leading U.S. financial services companies.
“Overhang” measures shares covering outstanding awards and shares available for
future grants as a percentage of the common shares outstanding, as more fully
defined on page 66. As of 2009, based on the most current available data, Bank
of America’s overhang was significantly lower than the median for its primary
competitor group. With the shares requested, our overhang will be less than 10%.
This represents a meaningful reduction in overhang from the current Stock Plan’s
11.75% level when the plan was last approved by stockholders in 2008.

 

  •  

The Compensation and Benefits Committee controls the dilutive effect of equity
issued under the plan by controlling the number of shares issued on an annual
basis (run-rate). Over the past three calendar years (2007-2009), the annual
share usage has averaged less than 1.2% of common shares outstanding.

 

  •  

Beginning with performance year 2009, equity awards will be subject to up to
three separate and distinct “clawback” requirements that can result in the
awards potentially being canceled or prior payments recouped. These clawback
requirements work together to ensure that rewards realized over time
appropriately reflect the time horizon of the risks taken and encourage proper
conduct. The three clawback requirements, which are further discussed in the
Compensation Discussion and Analysis on page 31, include a detrimental conduct
clawback (applicable to all awards), a performance-based clawback (applicable to
executive officer and other key risk-taker awards) and the Incentive
Compensation Recoupment Policy (applicable to executive officers).

 

  •  

The Amended Stock Plan includes a limit on the number of shares that can be
granted as “full value” awards of restricted stock shares or units. Under the
Amended Stock Plan, any additional grants of full value awards beyond this limit
would be counted at a 2.5:1 premium factor against the remaining available share
pool.

 

  •  

The Amended Stock Plan includes a minimum three-year pro rata vesting schedule
for awards. In practice, grants of stock options and restricted stock shares and
units to executive officers and other members of senior management have
incorporated a three-year cliff-vesting schedule. Grants of stock options to
executive officers and other members of senior management also include a
requirement to hold “net profit shares” for up to three years after exercise.

 

  •  

For awards made to senior management for performance in 2007 and later years,
dividends/dividend equivalents on restricted stock shares/units are accrued with
interest from the grant date and paid only if and when the underlying award
becomes vested.

 

  •  

The Amended Stock Plan incorporates specific limitations on the ability of the
Compensation and Benefits Committee to accelerate vesting or waive restrictions
on awards.

 

60



--------------------------------------------------------------------------------

  •  

The Amended Stock Plan does not provide for automatic vesting of awards upon a
change in control (sometimes referred to as “single trigger” vesting). Instead,
the Amended Stock Plan permits the Compensation and Benefits Committee to
provide for vesting only if the participant’s employment is terminated in
connection with a change in control (i.e., “double trigger” vesting).

 

  •  

The Amended Stock Plan does not include provisions frequently labeled as
“liberal share counting” provisions by institutional investors (e.g., the
ability to re-use shares tendered or surrendered to pay the exercise cost or tax
obligation of grants or the “net counting” of shares for stock option or SAR
exercises). The only add backs are for awards that are canceled or forfeited or
for awards settled in cash.

 

  •  

The Amended Stock Plan prohibits the use of discounted stock options or SARs,
the use of dividend equivalents on stock options or SARs, or the use of reload
options.

 

  •  

The Amended Stock Plan does not provide for option or equity transferability to
third parties “for consideration.” The transfer of awards, if at all, is limited
to immediate family members without consideration and by the laws of descent and
distribution.

 

  •  

The Amended Stock Plan broadly prohibits the re-pricing of stock options or SARs
without stockholder approval, including the repurchase of underwater options or
SARs for cash.

 

  •  

The current Stock Plan was last approved by stockholders in 2008 with a more
than 81% approval rating.

 

The following is a summary of the material terms of the Amended Stock Plan, with
significant differences from the current Stock Plan identified where applicable.
It is qualified in its entirety by reference to the terms of the Amended Stock
Plan. A copy of the Amended Stock Plan is attached to this proxy statement as
Appendix B. The Amended Stock Plan will become effective only if it is approved
by Bank of America’s stockholders.

 

Number of Shares

 

Under the Stock Plan as currently in effect, there are reserved for issuance an
aggregate of 200 million shares of Bank of America common stock, plus (a) any
remaining shares that were available for awards as of December 31, 2002 under
the Bank of America Corporation Key Employee Stock Plan (the predecessor to the
Stock Plan) (33.7 million shares), plus (b) any shares covered by awards granted
under the Bank of America Corporation Key Employee Stock Plan before January 1,
2003 that again become available because of cancellation or forfeiture of an
award, plus (c) 102 million shares approved by the stockholders effective as of
April 1, 2004 (upon completion of the FleetBoston acquisition), plus
(d) 180 million shares approved by the stockholders effective as of April 26,
2006 (related to the MBNA acquisition), plus (e) 105 million shares approved by
the stockholders effective as of January 1, 2009 (upon completion of the Merrill
Lynch acquisition). As of February 28, 2010, there were 39.7 million shares of
Bank of America common stock available for future awards under the current Stock
Plan. Of this total, no more than approximately 4.1 million shares may be issued
as restricted stock shares or restricted stock units (on a one-for-one share
basis).

 

Under the Amended Stock Plan, there would be added an additional 500 million
shares of Bank of America common stock available for awards, all of which could
be awarded as restricted stock shares or restricted stock units on a one-for-one
share basis. As under the current Stock Plan, any full value award issued in
excess of this limit would count as 2.5 shares against the pool of available
shares.

 

The share counting and add-back provisions under the Amended Stock Plan are
unchanged. As under the current Stock Plan, shares covered by awards under the
Amended Stock Plan will again be available for awards if and to the extent
(a) the award is canceled or forfeited or (b) the award is settled in cash.
Shares used to cover the exercise price of stock options or to cover any tax
withholding obligations in connection with awards will not again be available
for awards under the Amended Stock Plan. In addition, the total number of shares
covering stock-settled SARs or net-settled options will be counted against the
pool of available shares, not just the net shares issued upon exercise. In
addition, if awards currently outstanding under the Merrill Lynch & Co., Inc.
Long Term Incentive Compensation Plan for Executive Officers or the Merrill
Lynch Financial Advisor Capital Accumulation Award Plan are canceled, forfeited
or settled in cash, the shares related to such awards will thereafter be
available for awards under the Amended Stock Plan. Any such prior Merrill Lynch
awards that are currently outstanding as restricted stock shares or units could
be awarded as restricted stock shares or units under the Amended Stock Plan on a
one-for-one share basis. Any such prior Merrill Lynch awards that are currently
outstanding as stock op-

 

61



--------------------------------------------------------------------------------

tions or SARs would be added to the pool of shares available as stock options or
SARs on a one-for-one basis or count as 2.5 shares if issued as restricted stock
shares or units.

 

Shares issued under the Amended Stock Plan, as under the current Stock Plan, may
be original issue shares, treasury stock, shares purchased in the open market or
otherwise, all as determined by the company.

 

Administration

 

As under the current Stock Plan, the Amended Stock Plan is designed to be
administered by the Compensation and Benefits Committee. To the extent permitted
by law, the Compensation and Benefits Committee may designate an individual or
committee (which need not consist of directors) to act as the appropriate
committee under the Amended Stock Plan for awards to key associates who are not
“officers” under Section 16 of the Securities Exchange Act of 1934 or “covered
employees” under Section 162(m) of the Code. Under the Amended Stock Plan, the
Compensation and Benefits Committee has authority with respect to the following:

 

  •  

the selection of the key associates to receive awards from time to time;

 

  •  

the granting of awards in amounts as it determines;

 

  •  

the imposition of limitations, restrictions and conditions upon awards as it
deems appropriate;

 

  •  

the establishment of performance targets and allocation formulas for awards of
restricted stock shares or restricted stock units intended to be “qualified
performance-based compensation” under Code Section 162(m);

 

  •  

the certification of the attainment of performance goals, if applicable, as
required by Code Section 162(m);

 

  •  

the interpretation of the Amended Stock Plan and the adoption, amendment and
rescission of administrative guidelines and other rules and regulations relating
to the Amended Stock Plan;

 

  •  

the correction of any defect or omission or reconciliation of any inconsistency
in the Amended Stock Plan or any award granted under the Amended Stock Plan; and

 

  •  

the making of all other determinations and taking of all other actions necessary
or advisable for the implementation and administration of the Amended Stock
Plan.

 

The Compensation and Benefits Committee also has limited authority to accelerate
the vesting and/or waive any restrictions on any outstanding awards. Such
authority to accelerate vesting or waive restrictions may not be applied to:
(i) any current or former executive officer of Bank of America; or (ii) more
than an aggregate of 20 million shares, which represents 4% of the additional
shares requested. (The current Stock Plan authorizes accelerated vesting on up
to 9 million shares, which was 5% of the shares requested in 2006 when this
provision was first added.) No awards may be made under the Amended Stock Plan
after December 31, 2015.

 

Eligibility

 

Only “key associates” of Bank of America and its subsidiaries may participate in
the Amended Stock Plan. Key associates are those associates of Bank of America
and its subsidiaries who occupy managerial or other important positions and who
have made, or are expected to make, important contributions to the business of
Bank of America, as determined by the Compensation and Benefits Committee,
including persons employed outside the United States. Approximately 45,000
associates are expected to be eligible to participate. As mentioned above, the
Compensation and Benefits Committee in its discretion selects which key
associates would in fact receive any awards from time to time.

 

Types of Awards

 

The Amended Stock Plan, like the current Stock Plan, permits awards of stock
options, SARs, restricted stock shares and restricted stock units, all of which
are described in more detail below.

 

Awards of Stock Options and SARs. The Amended Stock Plan provides for the grant
of options to purchase shares of Bank of America common stock at option prices
which are not less than the fair market value of a share of Bank of America
common stock at the close of business on the date of grant. (The fair market
value of a share of Bank of America common stock as of February 26, 2010, was
$16.66.) The Amended Stock Plan also provides for the grant of SARs to key
associates. SARs entitle the holder upon exercise to receive either cash or
shares of Bank of America common stock or a combination of the two, as the
Compensation and Benefits Committee in its discretion may

 

62



--------------------------------------------------------------------------------

determine, with a value equal to the difference between: (i) the fair market
value on the exercise date of the shares with respect to which a SAR is
exercised; and (ii) the fair market value of the shares on the date of grant.

 

Awards of options under the Amended Stock Plan, which may be either incentive
stock options (which qualify for special tax treatment) or nonqualified stock
options, are determined by the Compensation and Benefits Committee. No more than
an aggregate of 40 million shares may be awarded as incentive stock options
under the Amended Stock Plan. The terms and conditions of each option and SAR
are to be determined by the Compensation and Benefits Committee (or its
designees) at the time of grant.

 

Options and SARs granted under the Amended Stock Plan will expire not more than
10 years from the date of grant, and the award agreements entered into with each
participant will specify the extent to which options and SARs may be exercised
during their respective terms, including in the event of the participant’s
death, disability or termination of employment.

 

It has been Bank of America’s practice over the last several years to require
participants in senior management who receive stock options to hold any gains
realized upon exercise of their stock options (net of taxes and transaction
costs) in the form of shares of Bank of America common stock for a period of one
or three years following exercise (depending on the participant’s level within
senior management), or until termination of employment, if earlier. Stock
options have not been granted for performance year 2008 or 2009 awards.

 

The Amended Stock Plan includes two additional limitations on stock option and
SAR grants:

 

  •  

The Amended Stock Plan expressly prohibits dividend equivalents with respect to
stock options and SARs.

 

  •  

The Amended Stock Plan permits nonqualified stock options and SARs to be
transferable if and to the extent permitted under the applicable award
agreement, but prohibits any such transfer to be made for consideration.

 

Awards of Restricted Stock Shares and Restricted Stock Units. Under the Amended
Stock Plan, the Compensation and Benefits Committee may award key associates
restricted shares of Bank of America common stock or restricted stock units
which represent the right to receive shares of Bank of America common stock (or
cash equal to the fair market value of those shares). The award agreement with
the participant will contain the terms of the award, including any applicable
conditions, which may include the continued service of the participant with Bank
of America, the attainment of specified performance goals or any other
conditions deemed appropriate by the Compensation and Benefits Committee.

 

Bank of America’s practice has been to link the award of restricted stock shares
and units to an annual review of key associate performance. The annual
performance review follows a principled, structured framework for analysis. This
analysis focuses on financial performance measures that the Compensation and
Benefits Committee believes collectively best indicate successful management of
our business. The analysis takes into account both performance against internal
business goals and relative performance against our competitors over one-year
and multi-year periods. See the Compensation Discussion and Analysis on page 30
for additional information on our pay-for-performance program.

 

Restricted stock shares will be held in the custody of Bank of America until the
applicable restrictions, if any, have been satisfied. The participant cannot
sell, transfer, pledge, assign or otherwise alienate or hypothecate restricted
stock shares until the applicable restrictions are satisfied. Once the
restrictions are satisfied, the shares will be delivered to the participant’s
account, free of restrictions. During the period of restriction, the participant
may exercise full voting rights with respect to the restricted stock shares. The
participant will also be credited with dividends with respect to the shares.
Dividends may be payable currently or subject to additional restrictions as
determined by the Compensation and Benefits Committee and reflected in the award
agreement. For awards made to senior management for performance in 2007 and
later years, dividends are accrued with interest from the grant date and paid
only if and when the underlying award becomes vested.

 

The award agreement for any restricted stock units will specify whether units
that become earned and payable will be settled in shares of Bank of America
common stock (with one share of Bank of America common stock to be delivered for
each earned and payable restricted stock unit), in cash (equal to the aggregate
fair market value of the restricted stock units that are earned and payable), or
in a combination of shares and cash. Shares of Bank of America common stock used
to pay earned restricted stock units may have additional restrictions, as
determined by the Compensation and Benefits Committee. Unpaid restricted stock
units may have dividend equivalent rights,

 

63



--------------------------------------------------------------------------------

as determined by the Compensation and Benefits Committee and evidenced in the
award agreement. As with restricted stock shares, awards of restricted stock
units made to senior management for performance in 2007 and later years include
dividend equivalents that accrue with interest from the grant date and are paid
only if and when the underlying award becomes vested. Unpaid restricted stock
units have no voting rights.

 

The Amended Stock Plan, like the current Stock Plan, places limits on the use of
restricted stock shares and restricted stock units:

 

  •  

From and after February 28, 2010, no more than 504.1 million shares of Bank of
America common stock may be awarded under the Amended Stock Plan as restricted
stock shares or restricted stock units. This 504.1 million shares is comprised
of the approximately 4.1 million shares that were available for awards of
restricted stock shares or units as of February 28, 2010 under the current Stock
Plan plus the 500 million additional shares to be added to the plan if the
Amended Stock Plan is approved by the stockholders. This limit is subject to
adjustment for prior awards of restricted stock shares or restricted stock units
that are canceled, forfeited or settled in cash, as described under “Number of
Shares” above.

 

  •  

In addition, if this restricted stock pool is exhausted, the Amended Stock Plan
permits the use of any remaining shares otherwise available for awards of stock
options or SARs to be used for awards of restricted stock shares or restricted
stock units. However, each such additional award of restricted stock shares or
restricted stock units will count as 2.5 shares against the remaining available
pool for stock options or SARs. This provision is unchanged from the current
Stock Plan.

 

Minimum Vesting Conditions

 

For stock-settled awards intended to vest solely on the basis of the passage of
time, the awards will not vest more quickly than ratably over a three-year
period beginning on the first anniversary of the award. Awards may vest more
quickly in the event of (a) death, disability or retirement, (b) job loss due to
workforce reduction, job elimination or divestiture or (c) under the “change in
control” provisions of the Amended Stock Plan. The following awards will not be
subject to a minimum time-based vesting requirement: (i) awards that become
vested upon the achievement of performance goals over a period of at least one
year, (ii) awards of restricted stock shares or units made in lieu of annual
incentive compensation (because these awards are already based on an annual
review of performance) and (iii) awards necessary in the recruitment of new key
associates or for the retention of key associates in connection with a business
combination.

 

Stock Plan Benefits Table

 

Because awards under the Amended Stock Plan are discretionary, awards are
generally not determinable at this time. The following table presents
information on Bank of America’s equity compensation plans at December 31, 2009:

 

Plan Category (1) (2)

--------------------------------------------------------------------------------

   Number of Shares
to be Issued
Under
Outstanding
Options and
Rights (3)


--------------------------------------------------------------------------------

   Weighted
Average
Exercise Price of
Outstanding
Options (4)


--------------------------------------------------------------------------------

   Number of
Shares
Remaining for
Future Issuance
Under Equity
Compensation
Plans


--------------------------------------------------------------------------------

 

Plans approved by the Corporation’s shareholders

   286,824,064    $ 40.53    283,604,110 (5) 

Plans not approved by the Corporation’s shareholders (6)

   126,222,932    $ 66.99    49,092,032 (7)      

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   413,046,996    $ 48.11    332,696,142        

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1)  

This table does not include outstanding options to purchase 14,078,269 shares of
the Corporation’s common stock that were assumed by the Corporation in
connection with prior acquisitions, under whose plans the options were
originally granted. The weighted average option price of these assumed options
was $73.55 at December 31, 2009. Also, at December 31, 2009 there were 324,681
vested deferred restricted stock units associated with these plans. No
additional awards were granted under these plans following the respective dates
of acquisition.

 

64



--------------------------------------------------------------------------------

(2)  

This table does not include outstanding options to purchase 13,726,608 shares of
the Corporation’s common stock that were assumed by the Corporation in
connection with the Merrill Lynch acquisition, which were originally issued
under certain Merrill Lynch plans. The weighted average option price of these
assumed options was $57.50 at December 31, 2009. Also, at December 31, 2009
there were 27,242,816 outstanding restricted stock units and 1,980,847 vested
deferred restricted stock units and stock option gain deferrals associated with
such plans. These Merrill Lynch plans were frozen at the time of the acquisition
and no additional awards may be granted under these plans. However, as
previously approved by the Corporation’s shareholders, if any of the outstanding
awards under these frozen plans subsequently are cancelled, forfeited or settled
in cash, the shares relating to such awards thereafter will be available for
future awards issued under the Key Associate Stock Plan.

 

(3)  

Includes 89,089,935 outstanding restricted stock units and 834,728 vested
deferred restricted stock units under plans approved by the Corporation’s
shareholders and 47,204,462 outstanding restricted stock units under plans not
approved by the Corporation’s shareholders.

 

(4)  

Does not reflect restricted stock units included in the first column, which do
not have an exercise price.

 

(5)  

Includes 282,870,925 shares of common stock available for future issuance under
the Key Associate Stock Plan (including 9,479,676 shares originally subject to
awards outstanding under frozen Merrill Lynch plans at the time of the
acquisition which subsequently have been cancelled, forfeited or settled in cash
and become available for issuance under the Key Associate Stock Plan, as
described in note (2) above) and 733,185 shares of common stock which are
available for future issuance under the Corporation’s Directors’ Stock Plan.

 

(6)  

In connection with the Merrill Lynch acquisition, the Corporation assumed and
has continued to issue awards in accordance with applicable NYSE listing
standards under the following plans, which were not approved by the
Corporation’s shareholders: the Merrill Lynch Employee Stock Compensation Plan
(the “ESCP”) and the Merrill Lynch Employee Stock Purchase Plan (the “ESPP”),
both of which were approved by Merrill Lynch’s shareholders prior to the
acquisition. The material features of these plans are described below.

 

(7)  

This amount includes 36,661,929 shares of common stock available for future
issuance under the ESCP and 12,430,103 shares of common stock available for
future issuance under the ESPP.

 

The Corporation has certain stock-based compensation plans that were not
approved by its stockholders. These plans are the ESCP and the ESPP.
Descriptions of the material features of these plans follow.

 

Merrill Lynch Employee Stock Compensation Plan. The ESCP covers associates who
were salaried key employees of Merrill Lynch or its subsidiaries immediately
prior to the effective date of the Merrill Lynch acquisition, other than
executive officers. Under the ESCP, the Corporation may award restricted shares,
restricted units, incentive stock options, nonqualified stock options and stock
appreciation rights. Awards of restricted shares and restricted units are
subject to a vesting schedule specified in the grant documentation. Restricted
shares and restricted units under the ESCP may generally be cancelled prior to
the vesting date in the event of (i) violation of covenants specified in the
grant documentation (including, but not limited to, non-competition,
non-solicitation, nondisparagement and confidentiality covenants) or (ii)
termination of employment prior to the end of the vesting period (except in
certain limited circumstances, such as death, disability and retirement).
Options have an exercise price equal to the fair market value of the stock on
the date of grant. Options granted under the ESCP expire not more than 10 years
from the date of grant, and the applicable grant documentation specifies the
extent to which options may be exercised during their respective terms,
including in the event of an associate’s death, disability or termination of
employment. Shares that are cancelled, forfeited or settled in cash from an
additional frozen Merrill Lynch plan also will become available for grant under
the ESCP.

 

Merrill Lynch Employee Stock Purchase Plan. The purpose of the ESPP is to give
employees of Merrill Lynch and its eligible subsidiaries an opportunity to
purchase the Corporation’s common stock through payroll deductions (an employee
can elect either payroll deductions of 1% to 10% of current compensation or an
annual dollar amount equal to a maximum of 10% of current eligible
compensation). Shares are purchased quarterly at 95% of the fair market value
(average of the highest and lowest share prices) on the date of the purchase and
the maximum annual contribution is $23,750. An associate is eligible to
participate if he or she was employed by Merrill Lynch or any participating
subsidiary for at least one full year by the start of the new plan year.

 

65



--------------------------------------------------------------------------------

The following information provides an update to the Bank of America information
as of February 28, 2010:

 

  •  

There were approximately 276.0 million stock options outstanding with a weighted
average exercise price of $50.47 per share and a weighted average remaining term
of 4.19 years.

 

  •  

There were approximately 186.1 million unvested shares of restricted stock and
share-settled restricted stock units outstanding, including vested deferred
restricted stock units and shares of restricted stock and share-settled
restricted stock units previously granted as part of annual incentive awards
under Bank of America’s Equity Incentive Plan, Executive Incentive Compensation
Plan or other annual incentive programs.

 

  •  

The total of unvested shares of restricted stock above does not include
approximately 69.3 million shares that were granted in February 2010 in lieu of
a portion of incentive cash compensation to certain associates as part of their
normal year-end incentive payments. These awards were made as part of our TARP
repayment and were vested upon grant, but they remain subject to transfer and
other restrictions. Restrictions on half of these shares will be lifted in
August 2010 and restrictions on the remaining half of the shares will be lifted
in August 2011. These shares are included in common shares outstanding as of
February 28, 2010.

 

  •  

There were approximately 97.4 million shares that remain available for awards of
future grants, of which approximately 39.7 million shares are available for
awards under the current Stock Plan, approximately 57.0 million shares are
available under the ESCP and approximately 733 thousand shares are available for
awards under the Directors’ Stock Plan. Of the shares under the current Stock
Plan, no more than approximately 4.1 million shares may be granted as awards of
restricted stock shares or restricted stock units (on a one-for-one share
basis).

 

  •  

If the additional 500 million shares are approved, all such shares will be
available for restricted stock awards.

 

Overhang

 

The Compensation and Benefits Committee regularly reviews the dilutive effect of
the Stock Plan on Bank of America’s stockholders (sometimes called “overhang”),
and compares this level of overhang against the level of overhang at its primary
competitor group, made up of five leading United States financial services
companies, as further described under “Competitor Groups” in the Compensation
Discussion and Analysis at page 35. As of 2009, the most current available data,
Bank of America’s overhang was significantly lower than the median for this
competitor group.

 

As of February 28, 2010, assuming approval of the Amended Stock Plan, Bank of
America’s total overhang would be 9.56%.

 

For the purpose of calculating the overhang in the previous paragraph, Bank of
America is using “fully diluted overhang,” which equals Amount A divided by
Amount B, where Amount A equals the sum of all outstanding stock options,
unvested restricted stock units and unvested restricted stock shares plus shares
available for future grants under all plans, and Amount B equals the sum of
total shares of Bank of America common stock outstanding plus Amount A less
unvested restricted stock shares. As of February 28, 2010: (i) the number of
outstanding stock options, unvested restricted stock units and unvested
restricted stock shares equals approximately 462.1 million; (ii) the number of
shares available for future grants under all plans assuming approval of the
Amended Stock Plan equals approximately 597.4 million; (iii) the number of
shares of Bank of America common stock outstanding equals approximately 10.032
billion; and (iv) the number of unvested restricted stock shares is
approximately 5.3 million (which are already included in Bank of America common
stock outstanding).

 

Run Rate

 

The Compensation and Benefits Committee reviews throughout the year the rate at
which Bank of America is granting equity awards relative to its shares of Bank
of America common stock outstanding (sometimes referred to as Bank of America’s
“run rate”), and compares this run rate to the run rates at Bank of America’s
primary competitor group. As of 2009, the most current available data, Bank of
America’s run rate was the lowest in this competitor group. Over the past three
calendar years (2007-2009), the annual share usage has averaged less than 1.2%
of common shares outstanding.

 

66



--------------------------------------------------------------------------------

Internal Revenue Code Section 162(m)

 

Section 162(m) of the Code generally places a $1 million annual limit on a
company’s tax deduction for compensation paid to the principal executive officer
or any of the three most highly compensated officers other than the principal
executive officer or principal financial officer, referred to as the “covered
individuals.” This limitation does not apply, however, to “qualified
performance-based compensation.” Because stock options or SARs granted under the
Amended Stock Plan must have an exercise price equal at least to fair market
value at the date of grant, are granted to covered individuals by a Compensation
and Benefits Committee consisting of at least two outside directors, and the
Amended Stock Plan limits the number of shares that may be the subject of awards
granted to any key associate during any calendar year, compensation from the
exercise of stock options or SARs should be treated as “qualified
performance-based compensation” for purposes of Section 162(m).

 

In addition, the Amended Stock Plan authorizes the Compensation and Benefits
Committee to make awards of restricted stock shares or restricted stock units
that are conditioned on the satisfaction of performance criteria. For those
awards intended to meet the requirements of the “qualified performance-based
compensation” exception to Section 162(m), the Compensation and Benefits
Committee must establish the applicable performance conditions prior to or
within a specified period after the start of the applicable performance period.
The Compensation and Benefits Committee may select from the following
performance measures for this purpose:

 

  •  

total revenue (defined as the sum of net interest income on a taxable-equivalent
basis and noninterest income);

 

  •  

net income;

 

  •  

shareholder value added (which equals the cash basis operating earnings for a
year less a charge for the use of capital for the year);

 

  •  

return on average common stockholders’ equity;

 

  •  

return on average assets;

 

  •  

earnings per common share (using either diluted earnings or not);

 

  •  

operating earnings per common share (using either diluted earnings or not);

 

  •  

total stockholder return;

 

  •  

customer satisfaction (determined based on objective criteria approved by the
Compensation and Benefits Committee);

 

  •  

expense management;

 

  •  

operating margin;

 

  •  

operating leverage; or

 

  •  

cash flow.

 

The performance conditions will be stated in the form of an objective,
nondiscretionary formula, and the Compensation and Benefits Committee will
certify in writing the attainment of those performance conditions prior to any
payment or distributions with respect to awards. The Compensation and Benefits
Committee in its discretion may adjust downward any award.

 

As under the current Stock Plan, in no event may an individual receive awards
under the Amended Stock Plan for a given calendar year covering in excess of
four million shares of Bank of America common stock.

 

So that options and SARs granted under the Amended Stock Plan qualify for the
exclusion for performance-based compensation, and to permit the Compensation and
Benefits Committee to grant other awards under the Amended Stock Plan that are
intended to qualify for the exclusion, the Amended Stock Plan is being submitted
to Bank of America’s stockholders for approval. A vote in favor of approving the
Amended Stock Plan will be a vote approving all the material terms and
conditions of the plan for purposes of the performance-based exemption under
Section 162(m), including the performance measures, eligibility requirements and
limits on various stock awards, in each case as described above.

 

67



--------------------------------------------------------------------------------

Withholding for Payment of Taxes

 

As with the current Stock Plan, the Amended Stock Plan provides for the
withholding and payment by a participant of any payroll or withholding taxes
required by applicable law. The Amended Stock Plan permits a participant to
satisfy this requirement, with the approval of the Compensation and Benefits
Committee and subject to the terms of the Amended Stock Plan, by having Bank of
America withhold from the participant a number of shares of Bank of America
common stock otherwise issuable under the award having a fair market value equal
to the amount of applicable payroll and withholding taxes.

 

Changes in Capitalization and Similar Changes

 

As with the current Stock Plan, in the event of any change in the number of
outstanding shares of Bank of America common stock by reason of any stock
dividend, split, spin-off, recapitalization, merger, consolidation, combination,
exchange of shares or otherwise, the aggregate number of shares of Bank of
America common stock with respect to which awards may be made under the Amended
Stock Plan, the annual limit on individual awards, the limits on incentive stock
options, restricted stock and restricted stock units and the terms, types of
shares and number of shares of any outstanding awards under the Amended Stock
Plan will be equitably adjusted by the Compensation and Benefits Committee in
its discretion to preserve the benefit of the award for Bank of America and the
participant.

 

Change in Control

 

The current Stock Plan provides for automatic full vesting of awards upon the
occurrence of a “change in control” of Bank of America (as defined in the plan).
This approach is commonly referred to as “single trigger” vesting and has been a
common industry practice.

 

The Amended Stock Plan departs from this approach. Instead, the Amended Stock
Plan permits the Compensation and Benefits Committee to provide for vesting of
awards in connection with a change in control of Bank of America only if there
is also a termination of employment in connection with the change in control.
This is often referred to as “double trigger” vesting. For these purposes, a
termination is considered to be in connection with a change of control if it
occurs upon or within two years after the change in control and is for one of
the following two reasons: (i) an involuntary termination by the company without
“cause” or (ii) a termination by the participant for “good reason.” “Cause” and
“good reason” will be as defined in the applicable award agreements. In
addition, the Committee may provide for the assumption or substitution of awards
by a surviving corporation.

 

Amendment and Termination of the Plan

 

The Bank of America board of directors has the power to amend, modify or
terminate the Amended Stock Plan on a prospective basis. Stockholder approval
will be obtained for any change to the material terms of the Amended Stock Plan
to the extent required by NYSE listing requirements, Code Section 162(m), or
other applicable law.

 

Option Repricing Prohibited

 

As under the current Stock Plan, the Amended Stock Plan specifically prohibits
the re-pricing of stock options or SARs without stockholder approval. For this
purpose, a “repricing” means any of the following (or any other action that has
the same effect as any of the following): (A) changing the terms of a stock
option or SAR to lower its exercise price; (B) any other action that is treated
as a “repricing” under generally accepted accounting principles; and
(C) repurchasing for cash or canceling a stock option or SAR at a time when its
exercise price is greater than the fair market value of the underlying stock in
exchange for another award, unless the cancellation and exchange occurs in
connection with change in capitalization or similar change. Such cancellation
and exchange would be considered a “repricing” regardless of whether it is
treated as a “repricing” under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the key associate.

 

68



--------------------------------------------------------------------------------

Federal Income Tax Treatment

 

The following discussion summarizes certain U.S. federal income tax consequences
of awards under the Amended Stock Plan based on the law as in effect on the date
of this proxy statement. The following discussion does not purport to cover
federal employment taxes or other federal tax consequences that may be
associated with awards, nor does it cover state, local or non-U.S. taxes.

 

Incentive Stock Options. Options granted under the Amended Stock Plan and
intended to qualify as incentive stock options will be subject to the applicable
provisions of the Code, including Section 422. If shares of Bank of America’s
common stock are issued to an optionee upon the exercise of an incentive stock
option, if no “disqualifying disposition” of the shares is made by the optionee
within one year after the exercise of the incentive stock option or within two
years after the date the incentive stock option was granted, and if the options
otherwise satisfy all applicable requirements under the Code to qualify as
incentive stock options, then (a) no income will be recognized by the optionee
at the time of the grant of the incentive stock option, (b) no income, for
regular income tax purposes, will be realized by the optionee at the date of
exercise, (c) upon sale of the shares of Bank of America’s common stock acquired
by exercise of the incentive stock option, any amount realized in excess of the
option price will be taxed to the optionee, for regular income tax purposes, as
a capital gain (at varying rates depending upon the optionee’s holding period in
the shares and income level) and any loss sustained will be a capital loss, and
(d) no deduction will be allowed to Bank of America for federal income tax
purposes. If a “disqualifying disposition” of the shares is made, the optionee
will realize taxable ordinary income in an amount equal to the excess of the
fair market value of the shares purchased at the time of exercise over the
option price (the bargain purchase element) and Bank of America will be entitled
to a federal income tax deduction equal to that amount. The amount of any gain
in excess of the bargain purchase element realized upon a “disqualifying
disposition” will be taxable as capital gain at that time to the holder (at
varying rates depending upon the holder’s holding period in the shares and
income level), for which Bank of America will not be entitled to a federal tax
deduction. Upon exercise of an incentive stock option, the optionee may be
subject to alternative minimum tax.

 

Nonqualified Stock Options. With respect to nonqualified stock options granted
to optionees under the Amended Stock Plan, in general (a) the optionee will
realize no income at the time the nonqualified stock option is granted, (b) at
exercise, the optionee will realize ordinary income in an amount equal to the
difference between the option price and the fair market value of the shares on
the date of exercise, and Bank of America will receive a tax deduction for the
same amount and (c) on disposition, the holder will treat appreciation or
depreciation after the date of exercise as capital gain or loss and taxed at
varying rates depending upon the holder’s holding period in the shares and
income level.

 

Restricted Stock Shares. Upon becoming entitled to receive shares at the end of
the applicable restricted period without a forfeiture, the recipient will have
ordinary income in an amount equal to the fair market value of the shares at
that time. However, a recipient who so elects under Code Section 83(b) within 30
days after the date of the grant will have ordinary income on the date of the
grant equal to the fair market value of the restricted stock shares as if the
shares were unrestricted and could be sold immediately. If the shares subject to
the election are subsequently forfeited, the recipient will not be entitled to
any deduction, refund or loss for tax purposes. Upon the sale of the shares
after the forfeiture period has expired, the holding period to determine whether
the recipient has long-term or short-term capital gain or loss will begin when
the restricted period expires, and the tax basis will be equal to the fair
market value of the shares when the restricted period expires. However, if the
recipient timely elects under Section 83(b) to be taxed as of the date of grant,
the holding period will commence on the date of the grant and the tax basis will
be equal to the fair market value of the shares on the date of the grant as if
the shares were then unrestricted and could be sold immediately. Bank of America
generally will be entitled to a deduction equal to the amount that is taxable as
ordinary compensation income to the recipient.

 

Restricted Stock Units. A participant who is awarded restricted stock units will
not recognize income and Bank of America will not be allowed a deduction at the
time the award is made. When a participant receives payment for restricted stock
units in shares of Bank of America’s common stock or cash, the fair market value
of the shares or the amount of the cash received will be ordinary income to the
participant and will be allowed as a deduction for federal income tax purposes
to Bank of America. However, if there is a substantial risk that any shares of
Bank of America’s common stock used to pay out earned restricted stock units
will be forfeited (for example, because the Compensation and Benefits Committee
conditions those shares on the performance of future services), the taxable
event will be deferred until the risk of forfeiture lapses. In this case, the
participant can elect to make an election

 

69



--------------------------------------------------------------------------------

under Section 83(b) of the Code as previously described. Bank of America can
take the deduction at the time the ordinary income is recognized by the
participant.

 

 

70